PER CURIAM.
We affirm the order revoking defendant’s probation based on commission of grand theft and failure to participate in the TASC program. However, as the state properly concedes, the order is inconsistent with the trial court’s oral pronouncement that the state did not prove defendant’s ability to pay costs. Cushion v. State, 637 So.2d 2 (Fla. 3d DCA 1994). Accordingly, we remand this cause to the trial court with instructions to strike from the order defendant’s failure to pay costs as an additional ground for revocation. This modification does not require the presence of the defendant.
Affirmed in part, reversed in part, and remanded.